    Case 3:15-md-02670-JLS-MDD Document 1981-2 Filed 09/19/19 PageID.133547 Page 1 of
                                           8

                   1   LATHAM & WATKINS LLP
                        Alfred C. Pfeiffer (CA 120965)
                   2    Christopher S. Yates (CA 161273)
                        Belinda S Lee (CA 199635)
                   3    Niall E. Lynch (CA 157959)
                        Ashley M. Bauer (CA 231626)
                   4   505 Montgomery Street, Suite 2000
                       San Francisco, California 94111-6538
                   5   Telephone: +1.415.391.0600
                       Facsimile: +1.415.395.8095
                   6   Al.Pfeiffer@lw.com
                       Chris.Yates@lw.com
                   7   Belinda.Lee@lw.com
                       Niall.Lynch@lw.com
                   8   Ashley.Bauer@lw.com
                   9   Counsel for Defendants StarKist Co.
                       and Dongwon Industries Co., Ltd.
              10
              11                           UNITED STATES DISTRICT COURT
              12                        SOUTHERN DISTRICT OF CALIFORNIA
              13
              14                                              Case No. 3:15-md-02670-JLS-MDD
                       IN RE PACKAGED SEAFOOD
              15       PRODUCTS ANTITRUST                     MDL No. 2670
                       LITIGATION
              16                                              DECLARATION OF COREY D.
                       This Document Relates To:              ATTAWAY IN SUPPORT OF
              17                                              DEFENDANTS’ MOTION TO
                       (1)   Direct Purchaser Plaintiffs      EXCLUDE FACT-FINDING
              18                                              TESTIMONY AND LEGAL
                       (2)   End Payer Plaintiffs             CONCLUSIONS OF
              19                                              PLAINTIFFS’ ECONOMISTS
                       (3)   Commercial Food Preparer         Special Briefing Schedule Ordered
              20             Plaintiffs
              21       (4)   Affiliated Foods, Inc. v. Tri-   Hearing:
                             Union Seafoods LLC, et al.,      Date: March 18, 2020
              22             3:15-cv-02787-JLS-MDD            Time: 9:00 a.m.
                                                              Place: Courtroom 4D
              23       (5)   Winn-Dixie Stores, Inc. v.       Judge: Hon. Janis L. Sammartino
                             Bumble Bee Foods LLC, et al.,
              24             3:16-cv-00017-JLS-MDD
              25       (6)   Associated Wholesale Grocers,
                             Inc. v. Bumble Bee Foods LLC,
              26             et al., 3:18-cv-01014-JLS-MDD
              27
              28
                                                                 DECL. IN SUPP. OF DEFS.’ MOT. TO EXCLUDE
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                                      3:15-md-2670-JLS-MDD
    Case 3:15-md-02670-JLS-MDD Document 1981-2 Filed 09/19/19 PageID.133548 Page 2 of
                                           8

                   1   (7)   CVS Pharmacy, Inc. v. Bumble
                   2         Bee Foods LLC, et al., 3:17-cv-
                             02145-JLS-MDD
                   3   (8)   SpartanNash Company v. Tri-
                   4         Union Seafoods, LLC, et al.,
                             3:18-cv-02366-JLS-MDD
                   5   (9)   Kroger Co., et al. v. Bumble Bee
                   6         Foods LLC, et al., 3:16-cv-
                             00051-JLS-MDD
                   7   (10) Wegmans Food Markets, Inc. v.
                   8        Bumble Bee Foods LLC, et al.,
                            3:16-cv-00264-JLS-MDD
                   9   (11) Publix Super Markets, Inc. et al.
              10            v. Bumble Bee Foods LLC, et
                            al., 3:16-cv-00247-JLS-MDD
              11       (12) SuperValu Inc., et al. v. Bumble
              12            Bee Foods LLC, et al., 3:17-cv-
                            0951-JLS-MDD
              13       (13) Krasdale Foods, Inc. v. Bumble
              14            Bee Foods LLC, et al., 3:17-cv-
                            1748-JLS-MDD
              15       (14) Meijer, Inc. and Meijer
              16            Distribution, Inc. v. Bumble Bee
                            Foods, et al., 3:16-cv-0398-JLS-
              17            MDD

              18       (15) Super Store Industries v. Bumble
                            Bee Foods LLC et al., 3:17-cv-
              19            0950-JLS-MDD

              20       (16) Moran Foods, LLC v. Bumble
                            Bee Foods LLC, et al., 3:17-cv-
              21            1745-JLS-MDD

              22       (17) Dollar General Corporation, et
                            al. v. Bumble Bee Foods LLC et
              23            al., 3:17-cv-1744-JLS-MDD

              24
              25
              26
              27
              28
                                                                DECL. IN SUPP. OF DEFS.’ MOT. TO EXCLUDE
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                                     3:15-md-2670-JLS-MDD
    Case 3:15-md-02670-JLS-MDD Document 1981-2 Filed 09/19/19 PageID.133549 Page 3 of
                                           8

                   1 I, Corey D. Attaway, declare as follows:
                   2        1.     I am an attorney licensed to practice law in the State of California. I
                   3 am an associate at Latham & Watkins, LLP, 505 Montgomery St., Suite 2000, San
                   4 Francisco, CA 94111. I have personal knowledge of the facts set forth herein and,
                   5 if called upon to do so, I could and would testify competently thereto.
                   6        2.     I am submitting this declaration in support of Defendants’ Motion to
                   7 Exclude Fact-Finding Testimony and Legal Conclusions of Plaintiffs’ Economists,
                   8 solely to put documents before the Court.
                   9        3.     Attached hereto as Exhibit 1 is a true and correct copy of excerpts
              10 from the deposition transcript of Colin A. Carter, Ph.D., dated July 30, 2019.
              11            4.     Attached hereto as Exhibit 2 is a true and correct copy of the
              12 Corrected Expert Report of Gareth Macartney, Ph.D. served in the above-
              13 referenced matter on April 9, 2019.
              14            5.     Attached hereto as Exhibit 3 is a true and correct copy of the Report
              15 of Colin A. Carter served in the above-referenced matter on February 18, 2019.
              16            6.     Attached hereto as Exhibit 4 is a true and correct copy of the Expert
              17 Report of Professor Keith B. Leffler, Ph.D. served in the above-referenced matter
              18 on February 15, 2019, and its associated errata served in the above-referenced
              19 matter on March 26, 2019.
              20            7.     Attached hereto as Exhibit 5 is a true and correct copy of the Expert
              21 Report of Michael R. Baye served in the above-referenced matter on February 15,
              22 2019.
              23            8.     Attached hereto as Exhibit 6 is a true and correct copy of the Expert
              24 Report of Russell W. Mangum III, Ph.D. served in the above-referenced matter on
              25 March 1, 2019.
              26            9.     Attached hereto as Exhibit 7 is a true and correct copy of the Expert
              27 Merit Report of David Sunding served in the above-referenced matter on February
              28 15, 2019.
                                                                       DECL. IN SUPP. OF DEFS.’ MOT. TO EXCLUDE
ATTORNEYS AT LAW
 SAN FRANCISCO                                                   1                          3:15-md-2670-JLS-MDD
    Case 3:15-md-02670-JLS-MDD Document 1981-2 Filed 09/19/19 PageID.133550 Page 4 of
                                           8

                   1        10.    Attached hereto as Exhibit 8 is a true and correct copy of the Expert
                   2 Merits Report of Michael A. Williams, Ph.D. served in the above-referenced
                   3 matter on February 15, 2019.
                   4        11.    Attached hereto as Exhibit 9 is a true and correct copy of excerpts
                   5 from the deposition transcript of Gareth Macartney, Ph.D., dated April 16, 2019.
                   6        12.    Attached hereto as Exhibit 10 is a true and correct copy of excerpts
                   7 from the deposition transcript of Colin A. Carter, Ph.D., dated April 2, 2019.
                   8        13.    Attached hereto as Exhibit 11 is a true and correct copy of excerpts
                   9 from the deposition transcript of Russell W. Mangum III, Ph.D., dated September
              10 11, 2018.
              11            14.    Attached hereto as Exhibit 12 is a true and correct copy of the
              12 Rebuttal Expert Report of Gareth Macartney, Ph.D. served in the above-referenced
              13 matter on July 2, 2019, and its associated errata served in the above-referenced
              14 matter on July 30, 2019.
              15            15.    Attached hereto as Exhibit 13 is a true and correct copy of Defendant
              16 Tri-Union Seafoods LLC d/b/a Chicken of the Sea International’s Second
              17 Supplemental Responses and Objections to Plaintiffs’ Second Set of
              18 Interrogatories – Interrogatory No. 1, served in the above-referenced matter on
              19 October 18, 2018.
              20            16.    Attached hereto as Exhibit 14 is a true and correct copy of the Expert
              21 Rebuttal Report of Colin A. Carter, Ph.D. served in the above-referenced matter on
              22 July 12, 2019.
              23            17.    Attached hereto as Exhibit 15 is a true and correct copy of the
              24 Addendum to February 15, 2019 Report of Colin A. Carter served in the above-
              25 referenced matter on March 1, 2019.
              26            18.    Attached hereto as Exhibit 16 is a true and correct copy of the Expert
              27 Reply Report of Professor Keith B. Leffler, Ph.D. served in the above-referenced
              28 matter on July 2, 2019.
                                                                      DECL. IN SUPP. OF DEFS.’ MOT. TO EXCLUDE
ATTORNEYS AT LAW
 SAN FRANCISCO                                                  2                          3:15-md-2670-JLS-MDD
    Case 3:15-md-02670-JLS-MDD Document 1981-2 Filed 09/19/19 PageID.133551 Page 5 of
                                           8

                   1        19.    Attached hereto as Exhibit 17 is a true and correct copy of the Reply
                   2 Report of Michael R. Baye served in the above-referenced matter on July 2, 2019.
                   3        20.    Attached hereto as Exhibit 18 is a true and correct copy of the Expert
                   4 Report of David Sunding in Support of Plaintiffs’ Motion for Class Certification
                   5 served in the above-referenced matter on May 29, 2018.
                   6        21.    Attached hereto as Exhibit 19 is a true and correct copy of the Expert
                   7 Merit Reply Report of David Sunding served in the above-referenced matter on
                   8 July 2, 2019.
                   9        22.    Attached hereto as Exhibit 20 is a true and correct copy of excerpts
              10 from the deposition transcript of David Sunding, Ph.D., dated September 7, 2018.
              11            23.    Attached hereto as Exhibit 21 is a true and correct copy of the Plea
              12 Agreement entered in the action United States v. StarKist Co., Case No. 18-cr-
              13 00513-EMC (N.D. Cal.), ECF No. 24, on November 14, 2018.
              14            24.    Attached hereto as Exhibit 22 is a true and correct copy of the
              15 Amended Plea Agreement entered in the action United States v. Bumble Bee
              16 Foods, LLC, Case No. 17-cr-00249-EMC (N.D. Cal.), ECF No. 32, on August 2,
              17 2017.
              18            25.    Attached hereto as Exhibit 23 is a true and correct copy of the
              19 Declaration of Russell W. Mangum III, Ph.D in Support of Direct Purchaser
              20 Plaintiffs’ Motion for Class Certification served in the above-referenced matter on
              21 June 1, 2018.
              22            26.    Attached hereto as Exhibit 24 is a true and correct copy of the article
              23 George J. Stigler, What Does an Economist Know?, 33 J. Legal Educ. 311 (1983).
              24            27.    Attached hereto as Exhibit 25 is a true and correct copy of excerpts
              25 from the deposition transcript of Dr. Keith Leffler, dated April 3, 2019.
              26            28.    Attached hereto as Exhibit 26 is a true and correct copy of the
              27 Amended Expert Reply Report of Russell W. Mangum III, Ph.D. served in the
              28 above-referenced matter on August 1, 2019.
                                                                      DECL. IN SUPP. OF DEFS.’ MOT. TO EXCLUDE
ATTORNEYS AT LAW
 SAN FRANCISCO                                                   3                         3:15-md-2670-JLS-MDD
       Case 3:15-md-02670-JLS-MDD Document 1981-2 Filed 09/19/19 PageID.133552 Page 6 of
                                              8


                      1           29.   Attached hereto as Exhibit 27 is a true and correct copy of Winn-
                      2 Dixie Plaintiffs' Amended Supplemental Responses and Objections to Defendants'
                      3 First Set of Contention Interrogatories to Direct Action Plaintiffs, served in the
                      4   above-referenced matter on July 12, 2019.
                      5           30.   Attached hereto as Exhibit 28 is a true and correct copy of excerpts
                      6 from the deposition transcript of Russell W. Mangum, III, Ph.D., dated March 22,
                      7   2019.
                      8           31.   Attached hereto as Exhibit 29 is a true and correct copy of excerpts
                      9 from the deposition transcript of Michael Williams, Ph.D., dated April 11, 2019.
                    10            32.   Attached hereto as Exhibit 30 is a true and correct copy of each errata
                    11    to the deposition transcripts included as exhibits hereto.
                    12            I declare under penalty of perjury that the foregoing is true and correct.
                    13    Executed on September 19, 2019, in San Francisco, California.
                    14
                    15                                                 LATHAM & WATKINS LLP
                    16
                    17
                    18
                    19
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28
LATHAMa.WATKINS•"                                                           DECL. IN SUPP. OF DEFS.' MOT. TO EXCLUDE
   ATTORNEYS AT LAW
    SAN FRANCISCO                                                      4                         3:15-md-2670-JLS-MDD
    Case 3:15-md-02670-JLS-MDD Document 1981-2 Filed 09/19/19 PageID.133553 Page 7 of
                                           8

                   1                             INDEX OF EXHIBITS

                   2   Exhibit                           Description                              Pages
                   3
                         1       Excerpts from the deposition transcript of Colin A. Carter,       7-26
                   4             Ph.D., dated July 30, 2019
                         2       Corrected Expert Report of Gareth Macartney, Ph.D. served        27-178
                   5
                                 in the above-referenced matter on April 9, 2019
                   6     3       Report of Colin A. Carter served in the above-referenced         179-406
                                 matter on February 18, 2019
                   7
                         4       Expert Report of Professor Keith B. Leffler, Ph.D. served in     407-473
                   8             the above-referenced matter on February 15, 2019, and its
                                 associated errata served in the above-referenced matter on
                   9
                                 March 26, 2019
               10        5       Expert Report of Michael R. Baye served in the above-            474-973
                                 referenced matter on February 15, 2019
               11
                         6       Expert Report of Russell W. Mangum III Ph.D. served in the      974-1159
               12                above-referenced matter on March 1, 2019
                         7       Expert Merit Report of David Sunding served in the above-       1160-1186
               13
                                 referenced matter on February 15, 2019
               14        8       Expert Merits Report of Michael A. Williams, Ph.D. served       1187-1341
                                 in the above-referenced matter on February 15, 2019
               15
                         9       Excerpts from the deposition transcript of Gareth Macartney,    1342-1356
               16                Ph.D., dated April 16, 2019
                         10      Excerpts from the deposition transcript of Colin A. Carter,     1357-1370
               17
                                 Ph.D., dated April 2, 2019
               18        11      Excerpts from the deposition transcript of Russell W.           1371-1379
                                 Mangum III, Ph.D., dated September 11, 2018
               19
                         12      Rebuttal Expert Report of Gareth Macartney, Ph.D. served in     1380-1613
               20                the above-referenced matter on July 2, 2019, and its
                                 associated errata served in the above-referenced matter on
               21
                                 July 30, 2019
               22        13      Defendant Tri-Union Seafoods LLC d/b/a Chicken of the Sea       1614-1621
                                 International’s Second Supplemental Responses and
               23
                                 Objections to Plaintiffs’ Second Set of Interrogatories –
               24                Interrogatory No. 1, served in the above-referenced matter on
                                 October 18, 2018
               25
                         14      Expert Rebuttal Report of Colin A. Carter, Ph.D. served in      1622-1745
               26                the above-referenced matter on July 12, 2019
                         15      Addendum to February 15, 2019 Report of Colin A. Carter         1746-1781
               27
                                 served in the above-referenced matter on March 1, 2019
               28        16      Expert Reply Report of Professor Keith B. Leffler, Ph.D.        1782-1813


ATTORNEYS AT LAW
 SAN FRANCISCO
                                                              5
    Case 3:15-md-02670-JLS-MDD Document 1981-2 Filed 09/19/19 PageID.133554 Page 8 of
                                           8

                   1        served in the above-referenced matter on July 2, 2019
                   2   17   Reply Report of Michael R. Baye served in the above-            1814-1848
                            referenced matter on July 2, 2019
                   3   18   Expert Report of David Sunding in Support of Plaintiffs’        1849-2042
                   4        Motion for Class Certification served in the above-
                            referenced matter on May 29, 2018
                   5   19   Expert Merit Reply Report of David Sunding served in the        2043-2107
                   6        above-referenced matter on July 2, 2019
                       20   Excerpts from the deposition transcript of David Sunding,       2108-2116
                   7        Ph.D., dated September 7, 2018
                   8   21   Plea Agreement entered in the action United States v.           2117-2136
                            StarKist Co., Case No. 18-cr-00513-EMC (N.D. Cal.), ECF
                   9        No. 24, on November 14, 2018
               10      22   Amended Plea Agreement entered in the action United States      2137-2156
                            v. Bumble Bee Foods, LLC, Case No. 17-cr-00249-EMC
               11           (N.D. Cal.), ECF No. 32, on August 2, 2017
               12      23   Declaration of Russell W. Mangum III, Ph.D in Support of        2157-2379
                            Direct Purchaser Plaintiffs’ Motion for Class Certification
               13           served in the above-referenced matter on June 1, 2018
               14      24   Article George J. Stigler, What Does an Economist Know?,        2380-2383
                            33 J. Legal Educ. 311 (1983)
               15      25   Excerpts from the deposition transcript of Dr. Keith Leffler,   2384-2393
               16           dated April 3, 2019
                       26   Amended Expert Reply Report of Russell W. Mangum III,           2394-2562
               17           Ph.D. served in the above-referenced matter on August 1,
               18           2019
                       27   Winn-Dixie Plaintiffs’ Amended Supplemental Responses           2563-2640
               19           and Objections to Defendants’ First Set of Contention
               20           Interrogatories to Direct Action Plaintiffs, served in the
                            above-referenced matter on July 12, 2019
               21      28   Excerpts from the deposition transcript of Russell W.           2641-2648
               22           Mangum, III, Ph.D., dated March 22, 2019
                       29   Excerpts from the deposition transcript of Michael Williams,    2649-2657
               23           Ph.D., dated April 11, 2019
               24      30   Errata to deposition transcripts                                2658-2668

               25

               26

               27

               28
                                                         6
ATTORNEYS AT LAW
 SAN FRANCISCO
